                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:19-cv-451-RJC-DCK

BYRON DIMECHE JOHNSON,                           )
                                                 )
      Plaintiff,                                 )
                                                 )
           v.                                    )          ORDER
                                                 )
STATE FARM MUTUAL                                )
AUTOMOBILE INSURANCE CO.,                        )
                                                 )
      Defendant.                                 )
                                        __       )

I.    FACTUAL BACKGROUND

      This matter arises out of Plaintiff Byron Dimeche Johnson (“Mr. Johnson”)’s

assertion of a property damage claim with Defendant State Farm Mutual

Automobile Insurance Co. (“State Farm”) after the alleged theft of his vehicle. Mr.

Johnson’s lawsuit includes claims for breach of contract, unfair and deceptive trade

practices, and bad faith. (Doc. No. 1-1). Following several months of litigation, the

parties through counsel attempted to settle the case through negotiation, including

mediating on July 1, 2020. After an unsuccessful mediation conducted by parties’

attorneys, (Doc. No. 16), counsel for the parties continued negotiations. (Doc. No. 26

at 2). On July 14, 2020, State Farm served Plaintiff with a written Offer of

Judgement – a settlement offer of $109,000 (which included interest accrued prior

to entry of judgment, attorneys fees, and court costs) in complete settlement of all of

Mr. Johnson’s claims. (Doc. No. 19; Doc. No. 21).




                                             1

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 1 of 14
      Mr. Johnson met with his lawyers Mr. John Gresham (“Mr. Gresham”) and

Mr. Malcolm McSpadden (“Mr. McSpadden”) on July 17, 2020 to discuss this

settlement offer. (Doc. No. 23 at 1). Plaintiff’s lawyers allege that at this meeting

they described the settlement terms fully and advised Mr. Johnson to take the deal,

even reducing their own fees from the case in order to encourage settlement (down

to $7,500 for Mr. McSpadden and $6,500 for Mr. Gresham), after which Mr.

Johnson voluntarily agreed to accept the offer. (Doc. No. 23 at 1–2; Doc. No. 29

(Nov. 17, 2020 Hearing Transcript) at 10). Mr. Johnson has since asserted that his

lawyers scared and intimidated him into accepting the offer at this meeting, and

that furthermore he left the meeting believing that his counsel would not accept the

offer until several days later. (Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 20,

22, 26). Nonetheless, Mr. Johnson affirms that he ultimately informed his lawyers

at this meeting of his agreement to the settlement offer. (Doc. No. 29 (Nov. 17, 2020

Hearing Transcript) at 20). Mr. Johnson also does not dispute that his attorneys

agreed to reduce their fees to the specified amount, although Mr. Johnson indicates

that his own actions in this regard were not driven by financial considerations.

(Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 17). Immediately following the

meeting, Mr. Gresham emailed Defendant’s counsel to inform them that “Mr.

Johnson has authorized me to accept the State Farm offer of $109,00. [sic]

contained in the offer of judgment date July 14, 2020.” (Doc. No. 23 at 2).


      The next day, on July 18, 2020, Mr. Johnson informed Mr. McSpadden that

he no longer wished to accept the offer. (Doc. No. 23 at 2.) In the ensuing days his


                                           2

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 2 of 14
lawyers told him that the offer had already been accepted on July 17, 2020, and

furthermore that if Mr. Johnson took action to renege on the agreement, they would

withdraw from their representation in the case. (Id.). Later, Mr. Johnson called

Defendant’s lawyer and informed them that he was no longer represented. (Id.).

He apparently told Defendant’s lawyer that he had indeed accepted the offer at the

time, but that he now wished to negotiate further. (Id.).


      On July 29, 2020, Defendant filed a Motion for Entry of Judgment, seeking

that the Court enter Judgment for the amount agreed to in the Settlement. (Doc.

No. 21). On August 5, 2020, Mr. Johnson himself wrote this Court to say that he

was rejecting State Farm’s offer, and that his own attorneys had resigned as a

result. (Doc. No. 24). Subsequently Mr. Gresham and Mr. McSpadden submitted a

brief arguing that the Settlement Agreement should be upheld against Mr.

Johnson’s current wishes. (Doc. No. 23).


      This Court held a hearing on November 17, 2020 with Plaintiff, Plaintiff’s

lawyers, and Defendant’s counsel in attendance. (See Doc. No. 29 (Nov. 17, 2020

Hearing Transcript)). Defendant’s counsel argued that the Court should enter

Judgment for $109,000 based on the settlement offer and acceptance, stating that

they had negotiated with Plaintiff’s counsel throughout the process with every

indication that his counsel had actual and apparent authority to settle the case.

(Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 32). Mr. Johnson himself agreed

that he told his lawyers at the July 17, 2020 meeting that he accepted the

settlement offer, but stated that he did so under duress when his lawyers

                                           3

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 3 of 14
intimidated and threatened him into accepting. (Doc. No. 29 (Nov. 17, 2020

Hearing Transcript) at 20–22). Mr. Gresham and Mr. McSpadden disagreed,

reiterating that Mr. Johnson had made a voluntary decision to accept the

settlement offer for $109,000 laid out in Doc. No. 19, that they did not intimidate or

threaten Mr. Johnson into his willing acceptance, and that they relayed this

acceptance to the Defendant’s counsel immediately upon hearing it from Mr.

Johnson. (Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 9–11). Mr. Gresham

and Mr. McSpadden have since withdraw as Mr. Johnson’s attorneys. (Docs. Nos.

26–28).


II.    STANDARD OF REVIEW

       “District courts have inherent authority . . . to enforce settlement

agreements.” Hensley v. Alcon Laboratories, Inc., 277 F.3d 535, 540 (4th Cir. 2002).

In order to do so, the Court “(1) must find that the parties reached a complete

agreement and (2) must be able to determine its terms and conditions.” Id. at 540-

541. “A settlement agreement is a contract governed by fundamental principles of

contract law. As such, the settlement agreement comes into being as soon as an

offer, acceptance, and consideration are exchanged.” Bader v. Sossomon, 2010 WL

11549131 at *2 (W.D.N.C. Sept. 8, 2010) (quoting United States ex rel. McDermitt,

Inc. v. Centex-Simpson Const. Co., Inc., 34 F.Supp.2d 397, 399-400 (N.D.W. Va.

1999), affirmed 203 F.3d 824 (4th Cir. 2002)).

       “It is generally accepted that when a client retains an attorney to represent

him in litigation, absent an express agreement to the contrary, the attorney has


                                           4

      Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 4 of 14
implied authority to conduct the litigation and to negotiate its resolution.” Id. at

229–230 (emphasis in original); Hensley, 277 F.3d at 541 n.*. “But the substantive

decisions of whether to bring suit, to dismiss suit, or to settle are not by implication

ones that the attorney is authorized to make.” Id. (internal citations and quotations

omitted); contra Moore, 936 F.2d at 163-64 (relying on a 5th Circuit decision stating

that “[t]he general rule is that counsel of record have the authority to settle

litigation on behalf of their client”); Columbus-America Discovery Group v. Atlantic

Mut. Ins. Co., 203 F.3d 291, 298 (4th Cir. 2000) (citing Moore for same). An

attorney’s authority to negotiate on behalf of his client “is far different from the

authority to agree to a specific settlement.” Auvil v. Grafton Homes, Inc., 92 F.3d

226, 231 (4th Cir. 1996).

       The attorney’s authority to speak and act for his client is ultimately governed

by agency principles.1 Restatement (Third) of the Law Governing Lawyers Ch. 2,

Introductory Note; Veal v. Geraci, 23 F.3d 722, 725 (2d Cir. 1994). Under North

Carolina law the “principal is liable upon a contract duly made by his agent with a

third person (1) when the agent acts within the scope of his actual authority; (2)

when the contract, although unauthorized, has been ratified; [or] (3) when the agent

acts within the scope of his apparent authority, unless the third person has notice

that the agent is exceeding his actual authority.” Investment Props. of Asheville,

Inc. v. Allen, 283 N.C. 277, 285–86, 196 S.E.2d 262, 267 (1973).



1 The Court generally looks to the Restatement of Agency to determine the general common law
rules. Cilecek v. Inova Health System Services, 115 F.3d 256, 260 (4th Cir. 1997) (citing
Community for Creative Non-Violence v. Reid, 490 U.S. 730, 752 (1989)).

                                             5

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 5 of 14
      “Actual authority is that authority which the agent reasonably thinks he

possesses, conferred either intentionally or by want of ordinary care by the

principal.” Manecke v. Kurtz, 222 N.C. App. 472, 475, 731 S.E.2d 217, 220 (2012).

By contrast, apparent authority “‘is that authority which the principal has held the

agent out as possessing or which he has permitted the agent to represent that he

possesses.’ Zimmerman v. Hogg & Allen, 286 N.C. 24, 31, 209 S.E.2d 795, 799

(1974). Pursuant to the doctrine of apparent authority, the “principal's liability is to

be determined by what authority a person in the exercise of reasonable care was

justified in believing the principal conferred upon his agent.” Branch v. High Rock

Realty, Inc., 151 N.C. App. 244, 250, 565 S.E.2d 248, 252–53 (2002). Specifically,

“an attorney has apparent authority to settle a case when his client, through his

acts or omissions, causes a third party, in good faith and in the exercise of

reasonable prudence, to rely on the agent's authority to act on the principal's behalf.

Under these circumstances, the agent can bind the principal.” Hood v. Uber Techs.,

Inc., No. 1:16-CV-998, 2019 WL 93546 at *4 (M.D.N.C. Jan. 3, 2019), aff'd sub nom.

Haskett v. Uber Techs., Inc., 780 F. App'x 25 (4th Cir. 2019) (citing Auvil (internal

quotation marks omitted)).

      “The law of apparent authority usually depends upon the unique facts of each

case. Thus, in a case where the evidence is conflicting, or susceptible to different

reasonable inferences, the nature and extent of an agent's authority is a question of

fact to be determined by the trier of fact. Where different reasonable and logical

inferences may not be drawn from the evidence, the question is one of law for the

court.” Bookman v. Britthaven Inc., 233 N.C. App. 454, 458, 756 S.E.2d 890, 894

                                           6

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 6 of 14
(2014). In this case, while there is a factual dispute about Mr. Gresham’s actual

authority to enter the contract, the evidence in the record is sufficient to determine

as a matter of law whether Mr. Gresham had the apparent authority to agree to

settlement offer on Mr. Johnson’s behalf. An evidentiary hearing on the matter is,

therefore, unnecessary.

III.    ANALYSIS

        Mr. Gresham represented Mr. Johnson at all relevant times during the case,

and the record shows that all related correspondence flowed through him, including

the acceptance of Defendant’s Offer of Judgment. Therefore, to find a binding

agreement between Mr. Johnson and State Farm here, the Court must first

determine that Mr. Gresham was cloaked with either actual or apparent authority

to consummate such an agreement when he agreed to accept the Offer of Judgment

for Mr. Johnson.

        A.    Actual Authority to Settle

        Actual authority can be expressly granted or implied from the words and

conduct of the parties in light of the circumstances. Restatement (Third) of Agency

§ 3.01. Under the theory of actual authority, even if Mr. Johnson had other

intentions, his counsel’s conduct would be authorized if Mr. Gresham reasonably

drew the inference that Mr. Johnson intended him to enter into a final agreement.

Id.2 In this case there is a dispute of fact over whether Mr. Gresham could have


2 The law of North Carolina is not to the contrary. “Special authorization from the
client is required before an attorney may enter into an agreement discharging or
terminating a cause of action on the client’s behalf.” Harris v. Ray Johnson Const.
Co., Inc., 534 S.E.2d 653, 655 (N.C. Ct. App. 2000). “North Carolina law has [also]
                                           7

       Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 7 of 14
reasonably drawn the inference that Mr. Johnson intended his counsel to sign the

settlement agreement for him.

      Mr. Gresham contends that at their July 17, 2020 meeting to discuss the

settlement offer, after the attorneys explained the adverse consequences to Mr.

Johnson’s case and to Mr. Johnson individually if he did not accept the offer, “Mr.

Johnson agreed to accept the Offer of Judgment.” (Doc. No. 23 at 1). Mr. Gresham

and Mr. McSpadden’s accounts describe a meeting at which Mr. Johnson freely and

willingly decided to allow Mr. Gresham to accept the settlement offer for Mr.

Johnson. By contrast, Mr. Johnson says that he felt “threatened” by his attorneys

with possible jail time and that he was “scared into saying yes” when he ultimately

told his lawyers he would take the deal, and furthermore that he would have more

time to decide. (Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 20–25). Mr.

Johnson’s account, if true, could provide the possibility that his attorneys did not

reasonably infer that he voluntarily intended them to accept the settlement on their

behalf.

      If the Court needed to resolve this matter by determining whether Mr.

Gresham had ‘actual authority’ to enter into the settlement, then the Court would




long recognized that an attorney-client relationship is based upon principles of
agency.” Dunkley v. Shoemate, 515 S.E.2d 442, 444 (N.C. 1999). Accordingly, an
attorney’s “[a]ctual authority is that authority which [he] reasonably thinks he
possesses, conferred either intentionally or by want of ordinary care by the
principal.” Harris, 139 N.C. App. at 830. It “may be implied from the words and
conduct of the parties and the facts and circumstances attending the transaction in
question.” Id.


                                           8

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 8 of 14
be required to resolve this factual conflict at an evidentiary hearing to allow the

“fact to be determined by the trier of fact.” Bookman, 233 N.C. App. at 458.

However, such a hearing is not necessary in this case. The dispute between Mr.

Johnson and State Farm can instead be resolved on the grounds of Mr. Gresham’s

apparent authority to enter into the settlement agreement.

      B.     Apparent Authority to Settle

      The correspondence between the parties throughout the negotiation process

reveals Mr. Gresham’s apparent authority to settle the case. Mr. Gresham entered

his representation of Mr. Johnson before this Court on November 27, 2019, (Doc.

No. 8.), and represented Mr. Johnson in all matters before this Court from that time

through the date of the alleged settlement acceptance. Notably, Mr. Gresham’s

representation included representing Mr. Johnson at Mediation in this case, and

engaging in Mediation and settlement discussions on Mr. Johnson’s behalf. (Doc.

No. 16; Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 5). Mr. Gresham

continued these settlement discussions with Defendant’s counsel after Mediation

and in the lead-up up to Defendant’s Offer of Judgment. (Doc. No. 29 (Nov. 17, 2020

Hearing Transcript) at 5–6). Defendant stated that during this time “there was

never any indication that there was any limit of authority for Mr. Johnson’s counsel

or any other indication to State Farm that there was anything other than actual or

apparent authority.” (Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at at 7–8).

Mr. Johnson has not provided any reason to doubt this assertion. Defendant then

submitted an Offer of Judgment of $109,000 to Plaintiff’s counsel on July 14, 2020,

(Doc. No. 19), to which Mr. Gresham replied on July 17, 2020: “Mr. Johnson has

                                           9

     Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 9 of 14
authorized me to accept the State Farm offer of $109,00. [sic] Contained in the Offer

of Judgment date July 14, 2020.” (Doc. No. 20). Several days after receiving this

acceptance to the offer, State Farm heard for the first time that Mr. Johnson

disagreed with his own attorneys about the settlement agreement. (Doc. No. 29

(Nov. 17, 2020 Hearing Transcript) at 8 – 9).

      This timeline demonstrates that State Farm “in the exercise of reasonable

care was justified in believing [Mr. Johnson] conferred upon his agent” the ability to

settle the case on his behalf. High Rock Realty, 151 N.C. App. at 250. Mr. Johnson

had allowed his counsel to represent him not only throughout the litigation, but also

at the actual discussions to that point regarding a possible settlement. Mr.

Gresham represented him before this Court and to the Defendant, and Mr.

Gresham engaged in settlement discussions at the Mediation and afterward at

which he represented Mr. Johnson as well. The record reflects that Mr. Johnson

never indicated to Defendant’s counsel that there was any reason to doubt that his

own lawyers, in their settlement discussions, could not speak on his behalf with

regard to a settlement offer acceptance. As a result, Mr. Johnson’s “acts or

omissions” of holding out his counsel as negotiating on his behalf and never citing

any limitations to this delegation caused State Farm “in good faith and in the

exercise of reasonable prudence to rely” on Mr. Gresham’s ability to settle the case,

whereupon Mr. Gresham’s clear acceptance of the settlement offer at Mr. Johnson’s

apparent behest bound Mr. Johnson to the $109,000 settlement his case against

State Farm. Hood, 2019 WL 93546 at *4.



                                          10

    Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 10 of 14
      Nor would this result change if the Court were to find – which it has not –

that Mr. Gresham and Mr. McSpadden had exceeded their actual authority in

accepting Defendant’s settlement offer. Even when an agent agrees to a settlement

agreement to which his client has expressly not consented, the client can still be

bound by the agreement if the agent has accepted the offer while acting under

apparent authority granted by his client, and if the other negotiating party has no

reason to know that the agent has exceeded his actual authority in doing so. See,

e.g., Purcell Int'l Textile Grp., Inc. v. Algemene AFW N.V., 185 N.C. App. 135, 139,

647 S.E.2d 667, 671 (2007) (upholding a settlement agreement even when defendant

had not in fact consented to the settlement and the agent had lied to plaintiff about

defendant’s acceptance, but when plaintiff had no reason to know these facts at the

time of acceptance). Therefore, this Court would reach the same result even if it

found that Mr. Gresham and Mr. McSpadden had in fact violated their own

authority or duty to Mr. Johnson by settling the case here – and again, this Court

has made no finding of the sort.

      Following Mediation and settlement negotiations during which Mr. Johnson

allowed Mr. Gresham to negotiate on his behalf without any apparent limitations,

and Defendant had no reason to believe anything to the contrary, Mr. Gresham’s

July 17, 2020 email stating that “Mr. Johnson has authorized me to accept the State

Farm offer” described in the July 14, 2020 “offer of judgment” is an email that

bound Mr. Johnson to the acceptance of that offer.




                                          11

    Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 11 of 14
      C.     Terms and Conditions

      In addition to finding a complete agreement, the Court “must [also] be able to

determine its terms and conditions.” Hensley, 277 F.2d at 541. The terms of this

particular contract are simple and straightforward, and are laid out in the Offer of

Judgment that Defendant sent Plaintiff on July 14, 2020. (Doc. No. 19). Defendant

offered Plaintiff $109,000 to settle this case. (Id.). In exchange for this

consideration, Mr. Johnson must waive and release all claims and actions in this

case against State Farm, including Mr. Johnson’s claims for trebled damages and

attorney’s fees. (Id.). Thus, the terms and conditions are clearly set forth in the

exhibits before the Court. The fact that the agreement was not ultimately signed by

the Plaintiff does not bar enforcement. Alexander v. Industries of the Blind, Inc.,

901 F.2d 40, 41 (4th Cir. 1990).

      D.     Mr. Johnson’s Subsequent Repudiation of the Agreement

      Following Mr. Gresham’s acceptance of the Offer of Judgment, Mr. Johnson

began telling his own lawyers and Defendant’s lawyers that he wished to negotiate

further and would not agree to the settlement. (Doc. No. 23 at 2; Doc. No. 29 (Nov.

17, 2020 Hearing Transcript) at 9). The disputed facts show that Mr. Johnson

either a) clarified that he had never wanted to accept the agreement all along, or

else b) changed his mind after having previously chosen to accept the agreement.

(Doc. No. 23 at 1–2; Doc. No. 29 (Nov. 17, 2020 Hearing Transcript) at 20–25).

Neither fact would affect the determination of the case.

      If Mr. Johnson did indeed freely tell his lawyer to accept the settlement

agreement and then later changed his mind, his reversal would have no effect on

                                          12

    Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 12 of 14
the valid agreement that existed by the time he changed his mind because “having

second thoughts about the results of a settlement agreement does not justify setting

aside an otherwise valid agreement.” Young v. FDIC, 103 F.3d 1180, 1195 (4th Cir.

1997). Alternatively, if Mr. Johnson’s testimony is instead accurate, the Offer of

Judgment would still be binding as between Plaintiff and Defendant pursuant to

Mr. Gresham’s apparent authority to accept the offer on Mr. Johnson’s behalf, as

discussed above.

      Therefore, no matter who is more accurately describing the July 17, 2020

conversation between Mr. Johnson and his attorneys, the effect is the same as to

the case between Mr. Johnson and State Farm: the settlement agreement is valid

and enforceable.

      Where “a settlement agreement exists and its terms and conditions can be

determined, as long as the excuse for nonperformance is comparatively

unsubstantial, the court may enforce the agreement summarily.” Swift v. Frontier

Airlines, Inc., 636 F. App'x 153, 156 (4th Cir. 2016) (citing Hensley, 277 F.3d at

540). Here, there was an Offer of Judgment to settle this case, the offer had clear

terms and conditions, the offer was accepted by Plaintiff’s attorney acting with at

least apparent (if not actual) authority to accept the offer, and no sufficiently

substantial justification has been raised to justify nonperformance. Therefore the

Court will summarily enforce this agreement.




                                           13

    Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 13 of 14
              IV.     CONCLUSION

                      The Court finds that the Offer of Judgment was accepted and constitutes a

              binding settlement agreement between Plaintiff and Defendant, the terms of which

              are clearly discernible from the record.

                      IT IS, THEREFORE, ORDERED that:

                           1. State Farm’s Motion for Entry of Judgment, (Doc. No. 21), is

                              GRANTED; and

                           2. State Farm shall enter the settlement amount of $109,000 with the

                              Court, which shall disburse the funds as follows:

                                 a. $95,000 shall be disbursed to Plaintiff Byron Johnson;

                                 b. $7,500 shall be disbursed to Malcolm McSpadden, representing

                                    the reduced representation fee agreed to between Plaintiff and

                                    counsel; and

                                 c. $6,500 shall be disbursed to John Gresham, representing the

                                    reduced representation fee agreed to between Plaintiff and

                                    counsel.

                      SO ORDERED.


Signed: December 7, 2020




                                                          14

                    Case 3:19-cv-00451-RJC-DCK Document 30 Filed 12/07/20 Page 14 of 14
